DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                                        NO. 12-06-00265-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
SUSAN
JOAN VON HOHN,           §          APPEAL FROM THE 307TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
EDWARD
LEWIS VON HOHN, II,
APPELLEE   §          GREGG
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant Susan Joan Von Hohn has filed a
motion to dismiss her appeal.  In her
motion, she states that Appellee Edward Louis Von Hohn, II also filed a notice
of appeal and will not be prejudiced by the dismissal of her appeal.  A copy of Appellant’s motion has been served
on all opposing counsel.  Appellee filed
a response stating that he has no objection to the dismissal of Appellant’s
appeal, but wishes to preserve his appeal, which he filed as cross appellant.
            Because Appellant has met the requirements of Texas Rule
of Appellate Procedure 42.1(a)(1), the motion is granted and Appellant’s appeal
is dismissed.  This dismissal does not
affect Appellee’s pending cross appeal.
Opinion
delivered April 11, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
                                                
 
 
                                                                                                (PUBLISH)